Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to Specification/Drawings--Not Entered
The proposed substitute specification AND changes to the Drawings filed 13 January 2022 have not been entered because they do not conform to 37 CFR §§ 1.121(d), 1.125(b), and 1.125(c) for the following reasons:

•	The proposed changes to the drawings introduce new drawings, each sheet of which should be marked as “New Sheet” but that are improperly marked as “Replacement Sheet.” See 37 CFR § 1.121(d) (emphasis added): “Any new sheet of drawings containing an additional figure must be labeled in the top margin as ‘New Sheet.’”

•	The proposed amendments to the specification and drawings add more than 50 new figures with no explanation of the changes introduced, or explanation of why the newly added drawings are necessary in the first place. See 37 CFR § 1.121(d) (emphasis added): “All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper.”

•	The proposed changes made in the substitute specification add sequence identifiers without underlining as required to indicate the addition of new text. See for example SEQ ID NOS: 100 and 101 at page 41 of the proposed substitute specification, or Chemical Formulat 87 at pages 50 and 51 of the marked up version of the proposed substitute specification. This is not an exhaustive list, examples of failure to comply appear throughout the proposed substitute specification. Applicant is required to underline ANY added text.

•	The proposed substitute amendment adds the language "anti-Parkinson's" on page 83 with no explanation. The examiner has reviewed the specification as filed and has not found support for this added language, the addition of which therefore appears to comprise the improper addition of new matter in the absence of evidence to the contrary.

•	The amended drawings leave sequences without sequence identifiers (i.e. SEQ ID NOS), such as in figures 30, 31, 37, etc. This is not an exhaustive list.

•	There are dotted lines underneath each “Chemical Formula” starting on page 18 and continuing throughout that may nominally indicate addition of new subject matter since newly added subject matter is underlined, but the dotting renders unclear whether there is newly added subject matter. If intended to indicate newly added subject matter, it is unclear as to what has 

•	37 CFR § 1.52(b)(2) establishes that the specification is required to provide text written in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6); the proposed substitute specification continues to present font sizes that are too small to read, since they are under this size threshold. For example, see figure 109, Chemical Formula 71, [XXXA] in the substitute specification at page 44 of the marked up version. Such small font sizes occur throughout the instant specification.

Accordingly, entry of the proposed substitute specification AND changes to the Drawings submitted 13 January 2018 is denied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633